DETAILED ACTION
Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the following minor informalities:
In replacement FIG.1, each instance of “Encoding” is misspelled as “Enocding”.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Please ensure it is in black and white, similar to that filed on March 8, 2020, to avoid pixelation and further objection. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawing will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:
In line 10, does applicant mean --the-- instead of “a”, since “a dispatch circuit” is previously set forth in line 4?  Are these not the same dispatch circuit?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 15, applicant claims that user intervention is required to resolve implicit dependencies.  However, applicant has failed to describe how a user would intervene to resolve them (paragraphs [0031]-[0033]).  This is a critical/essential feature that is also unconventional, as far as the examiner is aware, yet no details or examples have been provided.  As such, the description in inadequate because it does not allow one of ordinary skill in the art to conclude that applicant possessed this claimed invention at the time of filing.  The examiner recommends amending claim 15 in similar fashion as claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10, 12-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “An Abstract Machine-based Dynamic Translation Technique In Java Processors”, 2010, pp.V5-511 to V5-515 (herein referred to as Wang).
Referring to claim 1, Wang has taught 1 a method of performing out-of-order execution (see section IV, 2nd paragraph.  Instructions are bundled into VLIW packets out of order, i.e., when they are ready)) in a processing system comprising a processing unit and one or more accelerators (see the top FIG on the last page.  A processing unit may be the collection of all components, or any individual component.  The one or more accelerators would be the individual functional units within the VLIW execution engine to carry out execution of multiple instructions in a VLIW bundle in parallel, as is known with VLIW), the method comprising:
a) dispatching a plurality of coarse-grained instructions, each instruction extended to comprise one or more tags, wherein each tag comprises dependency information for a respective instruction expressed at a coarse-grained level (see section III(C) and TABLE 1.  Note that the coarse-grained instructions are shown in the left column of the TABLE.  The HAM adds one or more tags to each instruction.  The tags (T1, T2, etc.) are shown in the middle column of the TABLE.  These tags are dependency information summarizing the producer-consumer relationships among the instructions.  For example, in the middle column, the instruction tagged as instruction T3 also includes tags T1 and T2.  This is because it depends on results from instructions T1 and T2);
b) translating the plurality of coarse-grained instructions into a plurality of fine-grained instructions, wherein the dependency information is translated into dependencies expressed at a fine-grained level (see section III(D) and IV (1st paragraph).  Basically, the stack-based (coarse-grained) instructions (and their dependency information) in TABLE 1 are translated to RISC-based (fine-grained) instructions with source and destination tags, which constitute dependency information at a fine-grained level (e.g. an instruction having a SRC1 Tag (TABLE II) would be dependent on a previous instruction that writes to SRC1).  Per the 2nd paragraph of section IV, these tags are looked at to determine when the instructions are ready (i.e., when the dependencies are satisfied));
c) resolving the dependencies at the fine-grained level (again, see section IV, 2nd paragraph.  An instruction becomes ready for bundling when its dependencies are resolved (e.g. operands are ready)); and
d) scheduling the plurality of fine-grained instructions for execution across the one or more accelerators in the processing system (see Figure 1 and section IV, first two paragraphs, and note the instruction schedule stage, which schedules the fine-grained instructions for execution to the functional units (accelerators)).
Referring to claim 3, Wang has taught the method of Claim 1, wherein the one or more tags in each instruction comprise at least one tag that comprises an identifier for the respective instruction (see TABLE 1.  Each instruction has a tag identifying itself, e.g. the first instruction is tagged with T1, the second with T2, and so on).
Referring to claim 4, Wang has taught the method of Claim 1, wherein the one or more tags in each instruction comprise at least one tag that comprises an identifier for an instruction on which the respective instruction depends (the plurality of coarse-grained instructions may be instructions T3 and T6-T8 in TABLE 1.  Each of these instructions has at least one tag identifying an instruction on which the respective instruction depends.  For instance, instruction T3 also includes tags T1 and T2 because instruction T3 depends on the values loaded by instructions T1 and T2).
Referring to claim 6, Wang has taught the method of Claim 1, wherein the dependency information comprises explicit dependencies (see TABLE 1.  Instruction T3 is tagged such that it is explicitly dependent on instructions T1 and T2), wherein the explicit dependencies are resolved by a compiler or at a hardware level of the processing system (see section III(A), 1st sentence.  Wang includes an all-hardware approach).
Referring to claim 7, Wang has taught the method of Claim 1, wherein the dependency information comprises implicit dependencies (see TABLE 1 and note instruction T7, which is explicitly dependent on instructions T3 and T6.  However, because instruction T3 is dependent on instructions T1 and T2, instruction T7 is implicitly dependent on instructions T1 and T2), and wherein the implicit dependencies are determined by software (the middle column in TABLE 1 is software.  The makeup of the software determines all dependencies) or by firmware at runtime.
Referring to claim 8, Wang has taught the method of Claim 1, wherein the dependency information comprises implicit dependencies established by software or firmware at runtime based on explicit feedback from a software developer (again, see TABLE 1 and note instruction T7, which is explicitly dependent on instructions T3 and T6.  However, because instruction T3 is dependent on instructions T1 and T2, instruction T7 is implicitly dependent on instructions T1 and T2.  This is established by the software program itself).
Claim 10 is partly rejected for similar reasons as claim 1.  Wang has further taught the system comprising:
a) a processing device (see last page, top figure, and note that any component (or collection of components) may make up the processing device.  For instance, the processing device may include operand tag stack, branch prediction logic, decoding unit (which includes a tagging unit and trace buffer), instruction fetch, and fetch logic) communicatively coupled with a memory (see the same figure and note method cache) and the one or more accelerators (see the same figure.  The one or more accelerators would be the individual functional units within the VLIW execution engine to carry out execution of multiple instructions in a VLIW bundle in parallel (in accelerated fashion), as is known with VLIW), wherein the processing device is a dispatch circuit operable to dispatch a plurality of coarse-grained instructions (see section III(D) and TABLE 1.  Coarse-grained instructions are dispatched to a translator to translate them into RISC-like instructions);
b) at least one issue queue comprising issue logic circuitry, wherein the issue logic circuitry is configured to: receive the plurality of coarse-grained instructions from a dispatch circuit, translate…and resolve… (see last page and note the ready instruction queue.  This, and any surrounding circuitry may be considered the issue queue with issue queue logic circuitry.  From section III(D) and IV, this logic circuitry receives dispatched instructions after tagging and stack folding and translates them into fine-grained instructions and resolves dependencies before bundling the instructions and ultimately scheduling them).
Claims 12-14, 16, and 18-19 are rejected for similar reasons as claims 3-4, 6, 10, and 3-4, respectively.
Referring to claim 15, Wang has taught the processing system of Claim 10, wherein the dependency information comprises implicit dependencies (again, see TABLE 1 and note instruction T7, which is explicitly dependent on instructions T3 and T6.  However, because instruction T3 is dependent on instructions T1 and T2, instruction T7 is implicitly dependent on instructions T1 and T2), wherein user intervention is required to resolve the implicit dependencies (this is inherent.  All dependencies are resolved by technology built by one or more users to realize correct execution and a desired outcome of any given software program.  As such, a user has intervened to resolve all dependencies in the code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of the examiner’s taking of Official Notice.
Referring to claim 2, Wang has taught the method of Claim 1, but has not taught wherein the processing unit comprises a processor with a plurality of cores.  However, a multi-core processor is very well known in the art.  Such allows for increased parallelism and improved throughput since it can handle multiple tasks at once.  As such, to improve performance in Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang such that the processing unit comprises a processor with a plurality of cores.
Referring to claim 9, Wang has taught the method of Claim 1, wherein at least one of the plurality of coarse-grained instructions comprises a fence instruction, wherein the fence instruction implements explicit synchronization for an associated instruction with a designated tag identifier.  However, a fence/barrier instruction is very well known in the art.  Such an instruction enforces an ordering constraint on memory operations issued before and after the fence to ensure correct results.  This synchronization is important for parallel tasks that share memory space.  Running tasks in parallel is advantageous for improved throughput.  As a result, to improve throughput, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang such that multiple tasks sharing memory can be executed, and then to ensure correct results among those parallel tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang such that at least one of the plurality of coarse-grained instructions comprises a fence instruction, wherein the fence instruction implements explicit synchronization for an associated instruction with a designated tag identifier.
Claims 11 and 17 are rejected for similar reasons as claim 2.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 12-17 of applicant’s response, applicant argues the 112(f) interpretation and associated 112(a)/(b) rejections.
The examiner generally disagrees with all of applicant’s arguments.  However, the examiner’s reasoning will not be expanded since applicant has amended the dispatch unit to be a dispatch circuit, thereby eliminating 112(f) invocation and interpretation.  As such, the arguments are moot.  All 112 rejections related to 112(f) have been overcome and broadest reasonable interpretation applies.

On pages 19-20 of the response, applicant argues that a VLIW execution engine does not comprise accelerators.
The examiner respectfully disagrees.  A VLIW architecture includes multiple parallel execution units, which operate in parallel to speed up processing (since multiple operations can be performed at once).  Thus, the VLIW execution units are accelerators that accelerate an overall workload by executing in parallel.  Applicant has not provided an explicit, limiting definition for “accelerator” that would preclude this interpretation.

On page 20 of the response, applicant argues that Wang discloses translating instructions into tag-based instructions, but the claim, prior to the translating step, comprises coarse-grained instructions extended to comprise one or more tags.
The examiner does not understand this argument.  The two are not mutually exclusive.  Coarse-grained instructions with tags can be translated into tag-based RISC instructions while still anticipating the claim.

On page 20 of the response, applicant argues that the bytecode in Wang is not tagged.
The examiner does not understand this argument.  The examiner has pointed to instructions including tags, as claimed.  Which bytecode is applicant referring to that does not have tags?

On page 20 of the response, applicant argues that, even if the bytecode instructions do comprise tags, there is no indication of relation to a coarse-grained level.
While the words “coarse-grained” do not appear, Wang provides such a teaching.  Wang applies tags to express dependencies at a higher, untranslated level, i.e., a coarse-grained level.  After that, translation occurs to RISC-like instructions with tags used to determine dependencies and scheduling at runtime.  Thus, instructions go from coarse-grained bytecode to fine-grained RISC-like instructions.  Again, there is no explicit definition of “coarse-grained” that would preclude this interpretation.

On page 21 of the response, applicant argues that Wang provides no indication that the RISC-like instructions are fine-grained instructions.
Again, the examiner disagrees for similar reasons set forth above.  Bytecode instructions that are translated are coarse-grained instructions at a higher level.  The results of the translation (simple RISC-like instructions) are at a fine-grained level.

On page 21 of the response, applicant argues that Wang’s disclosure regarding the operands being ready does not teach or suggest resolving dependencies at the fine-grained level.
The examiner respectfully disagrees.  The fine-grained level is that of the RISC-like instructions that are scheduled and executed.  As explained in section IV of Wang, when operands become ready, the instructions are ready and bundled for execution.  This is known operation in the art.  As an example, in Table 1, coarse-grained multiply instruction T3 depends on both load instructions T1 and T2.  Thus, T3 will not be ready to execute until T1 and T2 provide results.  The RISC code would be substantially similar, where the fine-grained multiply will wait until its dependency on loads T1 and T2 is resolved.  This occurs when T1 and T2 produce results.  At this point, the multiply’s dependency is satisfied and it may be bundled for execution.  If the system did not look to resolve dependencies at the fine-grained level, the multiply instruction could be bundled and executed before the loads produce results, thereby resulting in an incorrect multiplication.

On page 22 of the response, applicant requests documentary evidence or an affidavit to support the Official Notice.
This is an inadequate traversal of Official Notice.  MPEP 2144.03 states that “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  See 37 CFR 1.111(b).”  Such reasoning has not been provided by applicant.  Is it applicant’s position, taking claim 2 as an example, that a multi-core architecture is not well known in the art?  How has applicant come to this conclusion?  Before the examiner provides evidence supporting the Official Notice, the examiner hereby requests applicant provide reasoning why the noticed features are not well known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183